Opinion by
Judge Wilkinson,
Petitioner asks this Court to order the respondents, the Secretary of Public Welfare and the Superintendent of Danville State Hospital, respectively, to destroy all records at Danville State Hospital that pertain to petitioner’s confinement after November 21, 1973, in that institution. She had been confined there under an order of the Court of Common Pleas of Northumberland County dated November 21, 1973. She had been unconditionally released from that institution on April 15, 1974. On August 7, 1974, petitioner obtained an order from the Court of Common Pleas of Northumberland County declaring its prior order of November 21, 1973, null and void for lack of due process and ordering it expunged from the records of that court. That order properly expressly stated that that court did not have jurisdiction to consider the destruction of the records and documents of an agency of the Commonwealth. This action in this Court followed.1
The respondents maintain the records in question by virtue of the mandate of Section 602(a) of the Mental Health and Mental Retardation Act of 1966 (Act of 1966), Act of October 20, 1966, Special Sess. No. 3, P.L. 96, as amended, 50 P.S. §4602 (a):
*477“ (a) Whenever a person is admitted or committed to any facility or receives services or benefits at a facility under any provision of this act, a complete record pertaining to such person shall be maintained by the facility. Such record shall include, if available, but need not be limited to, applications, petitions, affidavits, orders of court, reports of physicians, psychiatrists, nurses, social workers, police records, financial records, and all clinical records or a full abstract thereof containing all essential particulars, including results of physical examinations, examinations for mental disability, laboratory tests, and any other material with reference to such person.”
This is a legislative mandate to maintain these records and there is no legislative authority for their destruction. Hence, this Court is without authority to grant the petitioner’s prayer. See Commonwealth v. Zimmerman, 215 Pa. Superior Ct. 534, 258 A.2d 695 (1969) , wherein the Court of Common Pleas had granted a request for the destruction of a criminal record. The Superior Court reversed, stating:
“Thus, when the lower court ordered the expunging of petitioner’s' arrest record, it was countermanding the legislative directive to the State Police that such record remain, which it had no authority to do. There is no statutory or common law basis for the lower court’s grant of the petition, and we necessarily must reverse the same.” Id., 215 Pa. Superior Ct. at 537, 258 A.2d at 696.
In Commonwealth v. Magaziner, 50 Pa. D. & C. 2d 291 (1970), the Court of Common Pleas declined to order the chief of police and others to destroy all records in their files concerning the petitioner who had been arrested and acquitted of adultery. In a well-reasoned decision, Judge Gawthrop, while denying the general relief, did grant the prayer as it related to fingerprints in the file of the chief county detective because such was authorized by *478Section 5(c) of the Act of April 27, 1927, P.L. 414, as amended, 19 P.S. §1405 (c) :
“(c) The district attorneys of the several counties shall keep and arrange files of the fingerprints, taken under the provisions of this act, of persons convicted of crime and shall destroy the fingerprints of all persons acquitted.”
It is appropriate to note here that Section 602(d) of the Act of 1966, 50 P.S. §4602 (d), specifically provides that the records here involved may be opened to inspection and examination only by those designated by respondents. Under the facts of this case, we admonish the respondents to exercise this authority with great care and to see that those responsible for the custody of these records impound them in such a way that an inadvertent error or carelessness may not expose them to the view of any person not so specifically authorized.
Accordingly, we enter the following
Order
Now, March 1, 1976, the prayer of the above petition is denied. Further, the Chief Clerk is directed, in addition to the usual distribution, to send a certified copy of this opinion and order to the respondent, the Superintendent of the Danville State Hospital. Said respondent is directed to place such copy of this opinion and order with the medical file of the petitioner to the end that those limited persons, if any, ever specially authorized by respondents to examine said medical file, shall know that the original commitment was improper and has been expunged from the court records of the Court of Common Pleas of Northumberland County which ordered the commitment.

. This action is entitled “Petition to Expunge Confinement Records.” It should have been a complaint either in equity or in mandamus, but under the peculiar circumstances of this case and because the respondents have not raised the question, the Court will not do so sua sponte.